Citation Nr: 1523526	
Decision Date: 06/03/15    Archive Date: 06/16/15

DOCKET NO.  13-25 010A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for right ear hearing loss.  

2.  Entitlement to service connection for right ear hearing loss.  


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel



INTRODUCTION

The Veteran served on active duty from May 1977 to May 1981.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

The Board observes that the Veteran originally filed a formal claim for service connection for bilateral hearing loss in March 1997.  In a June 1997 rating decision, the RO denied service connection for a history of otitis media/ear problems.  The Veteran was informed of the rating decision, along with his appellate rights in a letter dated July 1997.  The Veteran did not appeal this rating action, and it became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).  In January 2011, the Veteran filed an informal claim for service connection for bilateral hearing loss.  In Velez v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that when a Veteran filed a claim for a nervous condition, this was not a new claim based on a distinctly diagnosed condition from a previously adjudicated claim for a stress disorder.  23 Vet. App. 199, 203 (2009).  The Court stated that, because the claims involved overlapping symptoms, the factual basis for the Veteran's claim was the same and thus distinguishable from the scenarios presented in Boggs and Ephraim.  See Boggs v. Peake, 520 F.3d 1330, 1334 (Fed. Cir. 2008) and Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996) (the Federal Circuit held that claims based on separate and distinctly diagnosed conditions must be considered separate and distinct claims). 

Given that the Veteran's hearing problem has been a common component of both the original claim in March 1997 and the current claim in January 2011, the Board concludes that this case is similar to the factual scenario presented in Velez.  Thus, the preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits, as is reflected by the characterization of the claim on the title page.  Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  
The Board has reviewed the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) e-folders.  The folders do not reveal any additional documents pertinent to the present appeal.  


FINDINGS OF FACT

1.  In a June 1997 rating decision, the RO denied service connection for a history of otitis media and ear problems.  Although notified of the denial in a July 1997 letter, the Veteran did not initiate an appeal. 

2.  Evidence associated with the claims file since the June 1997 denial, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim for service connection for right ear hearing loss and raises a reasonable possibility of substantiating the claim.  

3.  Resolving all doubt in the Veteran's favor, right ear hearing loss is etiologically related to his period of active service.  


CONCLUSIONS OF LAW

1.  The RO's June 1997 rating decision denying service connection for a history of otitis media and ear problems is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 (2014).

2.  As pertinent evidence received since the June 1997 denial is new and material, the criteria for reopening the claim for service connection for right ear hearing loss are met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).  

3.  The criteria for entitlement to service connection for right ear hearing loss have been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303, 3.307, 3.309, 3.385 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  In light of the fully favorable determination in this case, no discussion of compliance with VA's duty to notify and assist is necessary.  

Merits of the Right Ear Hearing Loss Claim

The claim for service connection was previously denied in an unappealed June 1997 rating decision.  Because new and material evidence has since been submitted, and because the evidence is at least evenly balanced with regard to whether the Veteran's current right ear hearing loss is related to service, the claim will be reopened and service connection will be granted.  

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).  See also Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  

Regarding petitions to reopen filed on or after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

A three-element test must be satisfied in order to establish entitlement to service connection.  Specifically, the evidence must show (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement).  Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013) (citing Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009). 

The Veteran filed a claim for service connection for bilateral hearing loss in March 1997, which was denied in the June 1997 rating decision.  Although notified of the June 1997 rating decision by letter in July 1997, the Veteran did not initiate an appeal and the denial is final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105(b); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  In addition, no new and material evidence was received within one year of issuance of the June 1997 rating decision.  See 38 C.F.R. § 3.156(b).  

At the time of the June 1997 denial, the pertinent evidence of record consisted of the Veteran's service treatment records (STRs), a March 1997 formal application for compensation benefits, and a March 1982 formal application for compensation benefits.  The RO determined that the Veteran's otitis media and hearing problems existed prior to service but were not incurred in or aggravated by his military service.  The RO explained that in his March 1982 application for compensation benefits, the Veteran admitted to having ear problems beginning in March 1977 or April 1977.  Similarly, his STRs also reflect a history of ear problems dating back for "many years."  The RO concluded that while there is no evidence of hearing loss according to VA standards during or after the Veteran's military service, the March 1982 formal application and STRs reference ear problems that existed prior to service.  The RO concluded that there was no evidence of the Veteran's ear problems being permanently worsened as a result of service.  The Veteran was notified of the denial in a July 1997 letter, including his appeal rights, and he did not appeal the decision.  Thus, it is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  

The Veteran sought to reopen his claim for service connection for bilateral hearing loss in January 2011.  Evidence associated with the claims file in the context of the request to reopen includes results from an April 2011 VA examination.  The VA examiner diagnosed the Veteran with mild to moderate sensorineural hearing loss of the right ear and concluded that it is less likely than not that the Veteran's hearing loss is related to his military service.  As the nexus opinion and diagnosis of hearing loss were not of record at the time of the June 1997 rating decision, and as they raise a reasonable possibility of substantiating the claim, they are new and material.  Thus, the claim for service connection is reopened and will be discussed on the merits below.  38 U.S.C.A. § 5108 (West Supp. 2014); 38 C.F.R. § 3.156 (2014).  

The Veteran contends that service connection is warranted for his right ear hearing loss.  In a November 2012 statement, the Veteran's representative explained that the Veteran's hearing loss is due to his in-service noise exposure while serving as a fire direction operator in a field artillery during his military service.  

The Veteran has current right ear hearing loss as defined by 38 C.F.R. § 3.385, as reflected in the April 2011 VA examination report.  

Service treatment records reflect complaints and treatment for hearing loss.  In August 1978, the Veteran reported to sick call with complaints of decreased hearing since January 1978, along with some episodes of otitis media.  He was given a provisional diagnosis of rule out sensorineural hearing loss in the right ear.  Audiological testing was performed in September 1978, and results revealed normal hearing, but the physician specifically noted sensitivity to noise in the right ear by 2000 Hertz.  In January 1979, the Veteran returned to sick call and complained of having ear problems, along with his hearing deteriorating for over the past year.  In February1979, STRs note the Veteran's reports of persistent bilateral ear pain with more pain in the right ear.  It was noted that he had pain in his ears during loud sounds, along with constant tinnitus.  The Veteran again reported having a hearing malfunction at a sick call visit and specifically indicated that the problem had been evident since 1977, when water was forced into his ear while body surfing.  Complaints of decreased hearing continued in January 1981; however, audiological testing results revealed normal hearing in the right ear.  Finally, in March 1981, STRs note the Veteran's ongoing complaints of hyperacusis for years.  The physician indicated that all audiometric examinations had been normal prior to this visit.  Audiological testing conducted during the visit was negative for hearing loss, and the Veteran was assessed with tinnitus and hyperacusis.  It was recommended that he avoid noise as possible and to change his military occupational specialty (MOS) if necessary.  

Review of the Veteran's DD Form 214 shows that his MOS was a cannon fire direction/fire support specialist with expertise in hand grenades.  This type of MOS definitely exposed him to acoustic trauma, which is also reflected by his hearing complaints in his STRs mentioned above.  Therefore, his contentions of in-service noise exposure are deemed consistent with the circumstances of his service and thus noise exposure is conceded.  See 38 U.S.C.A. § 1154.  The essential question for consideration is whether his current right ear hearing loss is related to the in-service noise exposure.  

In April 2011, the Veteran was afforded a VA examination to determine the etiology of his hearing loss.  He reported being a fire director for a field artillery unit during his military service and being unemployed due to a disability after discharge from service.  After audiological testing and review of the claims file, the examiner diagnosed the Veteran with mild to moderate sensorineural hearing loss in the right ear and concluded that it is less likely as not that the Veteran's hearing loss is related to his military service.  The examiner explained that there is no hearing loss found upon the Veteran's discharge from service, as the hearing test closest to military discharge in January 1981 reflected normal hearing.  The examiner further added that there is no scientific basis for delayed onset noise-inducted hearing loss per the Institute of Medicine Landmark Study on military noise exposure.  

When considered in the light of the Veteran's reports of hearing loss during and since service, the nature of his military service as a cannon fire direction/fire support specialist, and his consequent exposure to loud noise, the evidence is at least in equipoise regarding whether he has right ear hearing loss owing to that type of military activity.  Although the April 2011 VA examiner determined that the claimed right ear hearing loss is not related to military noise exposure, the Veteran has maintained throughout the pendency of this claim that his hearing loss first manifested during his service, and that he has endured persistent right ear hearing problems since.  His testimony as to service onset is credible and is not contradicted by other evidence of record.  Furthermore, his STRs are replete with hearing loss complaints.  As to the RO's earlier conclusions in the June 1997 rating decision that his hearing problem existed prior to service because of STRs mentioning a history of ear problems dating back "many years," these statements are considered vague reports, unaccompanied by physical examination findings, and do not constitute a "noting" of a preexisting condition for 38 U.S.C.A. § 1111 purposes.  See Miller v. West, 11 Vet. App. 345, 348 (1998) (holding that a veteran's self-report that he had previously suffered from "depression or excessive worry" prior to service was insufficient to rebut the presumption of soundness as was found in 38 U.S.C.A § 1111); see also See Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  

Thus, the Board is left with the competent and credible evidence provided by the Veteran regarding having had incurred right ear hearing loss in service and having experienced it ever since.  As such, the evidence is at least in relative balance, meaning as favorable for this claim as against it, and in this circumstance the claim of entitlement to service connection for right ear hearing loss must be granted with resolution of this reasonable doubt in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), ("a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail.").  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (An "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, nor is "definite" or "obvious" etiology).  Rather, this need only be an "as likely as not" proposition, which in this instance it is for the reasons and bases discussed.  

Resolving this reasonable doubt in the Veteran's favor, service connection is granted for his right ear hearing loss.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  
ORDER

Service connection for right ear hearing loss is granted.  



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


